
	

114 HR 4013 IH: Equity and Excellence in American Education Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4013
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Honda (for himself, Ms. Judy Chu of California, Mr. Delaney, Ms. Edwards, Mr. Ellison, Mr. Fattah, Ms. Fudge, Mr. Grijalva, Mr. Hinojosa, Ms. Lee, Mr. McDermott, Mr. McNerney, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To create an equitable and excellent education system in the United States so that every child,
			 regardless of race, ethnicity, social class, or State of residence, can
			 receive a high-quality, academically rigorous education in a local public
			 school.
	
	
 1.Short titleThis Act may be cited as the Equity and Excellence in American Education Act of 2015. 2.PurposeThe purpose of this Act is to create a public education system in the United States that has the capacity to deliver an excellent education to every child, irrespective of race, ethnicity, English language proficiency, special needs, social class, or State of residence. Building that capacity on an equitable basis requires our Nation to make new, substantial financial investments in the education of our children, designed—
 (1)to overcome the widely varying fiscal and economic capacities to fund education that exist from State to State and community to community, which historically have resulted in far too many public schools having insufficient resources to cover the costs of providing their students with a high-quality, academically rigorous education;
 (2)to support capacity building at the school level focused on implementing educational practices that have been demonstrated to enhance student achievement;
 (3)to move away from outdated concepts of school finance that are focused primarily on State and local considerations, such as property valuation per pupil and per pupil foundation levels tied to State fiscal capacity, and to move to an education finance system focused on the actual cost of delivering a high-quality public education to each child based on that child’s needs;
 (4)to ensure all social, health and other necessary wrap-around services are available in public schools that serve a significant population of children who come from poverty; and
 (5)to target new Federal investments to those schools that serve— (A)a high percentage of children from poverty or otherwise economically disadvantaged families and communities; or
 (B)a high percentage of children who are part of a racial or ethnic minority group or are English language learners and who have historically demonstrated an achievement gap in academic performance compared to the performance of non-minority children.
 3.Sense of the CongressIt is the sense of the Congress that— (1)lack of financial capacity has been one of the consistent obstacles to providing the meaningful education opportunity each child in the United States needs to attain high levels of achievement in rigorous academic programs and build the skills necessary to attend college, compete in a global economy, and become a responsible, productive, and engaged citizen;
 (2)this Act will address that financial shortcoming and help create an education funding system that is sufficient in amount, equitable in application based on student need, and predictable and sustainable over time.
 4.DefinitionsIn this Act: (1)Employment cost indexThe term Employment Cost Index means the Employment Cost Index for total compensation (not seasonally adjusted) for civilian workers, by occupational group and industry, educational services, elementary and secondary schools, published by the Bureau of Labor Statistics (or any successor index thereto).
 (2)Enhanced investmentThe term enhanced investment means a year-to-year increase in the average per-pupil expenditure made by a State, after the effective date of this Act, in the education of children attending targeted schools who live in that State, that satisfies both of the following requirements:
 (A)The initial amount of such increase in elementary and secondary education funding is at least $250 per pupil more than the amount of total expenditures per pupil from all sources in such targeted schools for the immediately preceding school year (taking into account the percent increase, if any, in the Employment Cost Index in the most recently completed calendar year).
 (B)The entire amount of such enhanced investment comes from State funds, and does not include local or Federal sources.
 (3)Evidence-based cost analysis modelThe term evidence-based cost analysis model means a research-based evaluation of the actual cost of educating all children in a State to achieve high academic standards and otherwise create a meaningful educational opportunity, that—
 (A)considers only educational practices, personnel levels and qualifications, strategies, programs and other educational resources that have been demonstrated through evidence-based research to enhance student achievement;
 (B)adjusts for specific student demographics including poverty, English language proficiency, minority status, ethnic status, and special needs; and
 (C)adjusts for the specific expense of providing each of the resources described in subparagraph (A) based on the regional costs in a State. (4)Meaningful educational opportunityThe term meaningful educational opportunity means the provision of a combination of educational resources, including programs, practices, technology, physical facilities, wrap-around services, instructional materials, enrichment programs and qualified teaching, administrative and support personnel, necessary to ensure each child attending a targeted school receives a rigorous public education of sufficient quality to allow that child to achieve high academic standards and to graduate high school with the skills needed to be college and career ready.
 (5)SecretaryThe term Secretary means the Secretary of Education. (6)Targeted schoolA targeted school is a public elementary school or secondary school that satisfies one of the following requirements:
 (A)Twenty percent or more of the students at such school are eligible for free or reduced priced lunch under the Richard B. Russell National School Lunch Act.
 (B)Twenty percent or more of the students at such school qualify as limited English proficient. (C)Twenty-five percent or more of the students at such school are racial or ethnic minorities, Indian, or migratory.
 (7)Wrap-around servicesThe term wrap-around services means any social, counseling, health, nutritional, and other support services needed by students attending targeted schools.
 (8)ESEA termsAny term that is defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such section.
			IEQUITY AND EXCELLENCE INITIATIVE
			100.Authorization of the Equity and Excellence Initiative
 (a)AuthorizationSubject to the availability of appropriations, the Secretary shall carry out a grant program, known as the Equity and Excellence Initiative, to provide—
 (1)an initial grant to each eligible State to match the enhanced investment made by such State for providing a meaningful educational opportunity for children who attend targeted schools in such State; and
 (2)subsequent grants to each State receiving a grant described in paragraph (1), for the fiscal year following the receipt of such grant and each subsequent fiscal year, provided such State satisfies the maintenance-of-effort requirement under section 102.
 (b)Certification of eligibilityTo be eligible to receive a grant under subsection (a), a State shall submit to the Secretary a certification, prepared by the State educational agency of such State and signed by the head of such agency, that—
 (1)verifies that the State has made an enhanced investment, or has satisfied the maintenance-of-effort requirement under section 102, for the appropriate fiscal year;
 (2)identifies the amount of such enhanced investment or maintenance-of-effort requirement, and provides specific documentation of the calculation of such amount in sufficient detail to permit the verification of such amount by the Secretary;
 (3)provides a detailed list of the targeted schools that will receive such enhanced investment or maintenance-of-effort requirement amount, including—
 (A)the basis on which each such school qualifies as a targeted school; (B)the number and demographic composition (including race, ethnicity, gender, English language proficiency, and low income status) of the students attending each such school; and
 (C)a metric for reviewing how each such school is performing academically, including performance by demographic categories within such school;
 (4)includes verification that the entire amount of enhanced investment or maintenance-of-effort requirement comes exclusively from State funds, and does not include any local or Federal funds; and
 (5)includes such other information as the Secretary may require by regulation. The Secretary may issue a standard form for use by States for certification of eligibility under this subsection, provided that any such form shall not be more than 10 pages in length.(c)Technical assistance grantsIn addition to the grants described in subsection (a), the Secretary shall, subject to the availability of appropriations, provide the State educational agency of each State that is awarded an initial grant under subsection (a)(1) with a technical assistance grant of $250,000 to assist the State educational agency in meeting the reporting, certification, data collection, and filing requirements under this title. The Secretary shall renew such technical assistance grant for each fiscal year for which a State is awarded a subsequent grant under subsection (a)(2).
				101.Grant amounts and distribution
				(a)Grant amounts
 (1)Initial grantThe amount of the initial grant to a State under section 100(a)(1) shall be equal to the enhanced investment made by such State during the previous fiscal year, multiplied by the number of students at targeted schools that received such enhanced investment amount in such State who will be in attendance at such schools during the school year funded by such initial grant.
 (2)Subsequent grantsThe amount of a subsequent grant to a State under section 100(a)(2) shall be— (A)for the fiscal year following the award of an initial grant described in paragraph (1) to the State, an amount equal to—
 (i)the enhanced investment made by such State during the fiscal year preceding the award of the initial grant, plus
 (ii)the amount of the maintenance-of-effort requirement under section 102 for the State for the fiscal year following the award of the initial grant; and
 (B)for each subsequent fiscal year, an amount equal to— (i)the amount of the subsequent grant awarded to such State for the preceding year, plus
 (ii)the amount of the maintenance-of-effort requirement under section 102 for the State for such year. (3)Maximum amount (A)In generalNotwithstanding paragraphs (1) and (2), no grant under section 100(a) shall exceed the amount necessary to provide a meaningful educational opportunity to every student who attends a targeted school in such State (as determined annually by the Secretary using an evidence-based cost analysis model).
 (B)ReductionIf, with respect to any State, it is determined that the amount of a grant under section 100(a) plus the amount of Federal and local funding for public education provided to the targeted schools in such State for such year exceeds the amount necessary to provide such meaningful educational opportunity, the amount of the grant under section 100(a) shall be reduced until the combination of such other funding for public education and the amount of the grant under section 100(a) does not exceed the cost of providing such meaningful educational opportunity.
 (b)DistributionThe Secretary shall award a grant under section 100(a) to an eligible State not later than 120 days after the Secretary receives a certification from such State in accordance with section 100(b). Not later than 30 days after receipt of grant funds under section 100(a), a State shall, through the State educational agency, distribute to each targeted school located in such State a percentage of such grant funds that is equal to the number of students attending such targeted school divided by the total number of students attending all targeted schools in such State.
				102.Maintenance of effort
 (a)In generalBeginning with the fiscal year following the first fiscal year for which the State receives a grant under section 100(a) for its targeted schools, the State shall use State funds to maintain an investment in an amount equal to such grant amount for its targeted schools, which amount shall be adjusted on an annual basis by the percentage change in the Employment Cost Index for the most recently completed calendar year.
 (b)Reduction of other Federal fundsIf, in any school year a State fails to satisfy the requirement described in subsection (a)— (1)the Secretary may assist the targeted schools in such State by awarding a local educational agency a grant under section 201 in an amount that the State should have provided under subsection (a); and
 (2)in a case in which the Secretary of Education awards such a grant to such State, the Secretary of the Treasury shall reduce other Federal funding owed to such State under any Federal assistance program (except for than the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)), part A of title IV and section 1108(b) of the Social Security Act (other than under subsections (a)(3) and (b) of section 403 of such Act), or the special supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act of 1966, on a dollar-for-dollar basis, and shall provide an accounting thereof to the such State.
					103.Use of grant funds by targeted schools
 (a)Use of grant fundsA targeted school shall use any grant funds received under this title to create a meaningful educational opportunity for each student attending such school, and shall include a combination of one or more of the activities described in subsection (b).
 (b)Authorized usesGrant funds received by a targeted school shall be used for building education capacity by implementing systems-based reforms, programs or initiatives that have been demonstrated, in the United States or abroad, to enhance student achievement, learning or critical thinking skills over time. Such reforms, programs or initiatives may include the following:
 (1)Enhancing pedagogical skills of extant teaching staffTo support the crucial role teachers play in creating a meaningful educational opportunity— (A)induction, mentoring, training and other professional development programs for teachers that are based on best practices, aligned with college and career ready standards, embedded in daily practice, and that have evidence-based support; and
 (B)collaborative teaching programs across schools and local educational agencies that encourage teachers to work in groups and share effective strategies.
 (2)Enhancing instructional capacityTo provide robust educational resources and programming— (A)implement extended learning time initiatives pursuant to which the school day or year is extended in conjunction with a plan that incorporates additional substantive learning, tutoring or enrichment programming demonstrated to correlate to enhanced student learning, achievement or development of either critical thinking or social/emotional learning;
 (B)implement high-quality after-school, summer, and vacation programs; (C)implement social/emotional learning curriculum including all teacher training or professional development necessary for such implementation to be successful;
 (D)introduce, supplement or implement fully rigorous academic programming including but not limited to programming needed for effective implementation of the college and career ready standards, advanced placement, honors or gifted programs, and academic tutoring programs, including but not limited to acquisition of all associated textbooks, library materials, computers, smart-boards, electronic tablets or similar devices, lab materials, virtual resources and other technology, pedagogical material or instructional supplies, as well as all professional development necessary for effective implementation thereof;
 (E)implement effective response to intervention programming using appropriately skilled professional staff to target instructional interventions to children’s areas of specific need as soon as those needs become apparent;
 (F)implement appropriate programs and services for English language learners; (G)implement meaningful enrichment programming that includes cultural, athletic, academic, civic, community service, and other enrichment activities, except that a targeted school shall use no more than 5 percent of the funds received for enrichment programs outlined in this subparagraph, unless such targeted school receives a waiver of the preceding limit from the Secretary;
 (H)implement appropriate programs and services for students with disabilities that are not funded under other State or Federal programs;
 (I)implement compensation programs designed to attract and retain highly skilled teachers, particularly those qualified in the areas of science, technology and math and instruction of English language learners;
 (J)hire additional, professional, qualified, teaching staff and classroom assistants needed to reduce class sizes in kindergarten through third grade to no more than 15 students, and class sizes for all grades thereafter to no more than 25 students;
 (K)hire additional nurses, counselors, support staff, certified special education teachers or assistants as required to service the needs of the children attending such targeted school;
 (L)implement evidence-based, effective strategies for reducing and preventing children from dropping out of school; and
 (M)implement enhanced technology and vocational instruction. (3)Wrap-around servicesTo ensure children are provided with the services necessary to receive a meaningful educational opportunity, the provision of necessary and appropriate wrap-around services each student attending such school may need through a program implemented by the school, to the extent feasible, to help coordinate the delivery of all such needed wrap-around services with high-quality providers of such services, except that a targeted school shall utilize no more than 5 percent of such grant funds to carry out this paragraph, unless such school receives a waiver from the Secretary.
 (4)Effective leadershipTo support the crucial role effective leadership plays in creating a meaningful educational opportunity and to attract, develop, and keep effective principals and other administrators, providing access to appropriate professional development, mentoring and training programs and implementing a compensation structure necessary to attract highly qualified professionals, except that a school may use no more than 5 percent of such grant funds to carry out this paragraph, unless such school receives a waiver from the Secretary.
 (5)Parent engagementTo encourage involvement of parents and guardians in the education of their children, implement or enhance effective parent engagement strategies and programs, including providing parenting education, after-hours adult education offerings in basic and advanced knowledge and skill areas, professional development that promotes mutual engagement between schools and families, adult English language learner classes targeted to parents of enrolled students, crisis counseling and support for families, and other family-based support services, provided that a school shall use no more than 10 percent of such grant funds to carry out this paragraph, unless such school receives a waiver from the Secretary.
 (6)Other usesTo account for the evolution of the concept of a meaningful educational opportunity, for purposes not included in paragraphs (1) through (5), if—
 (A)the State educational agency makes a written request to the Secretary for authorization to use grant funds for such purpose;
 (B)such request involves— (i)implementation of an educational practice not enumerated in paragraphs (1) through (5) for which there is research-based evidence that such practice enhances student achievement, learning or critical thinking; or
 (ii)creation or implementation of a pilot program such State educational agency believes will enhance student achievement, learning or critical thinking; and
 (C)the Secretary approves such request in writing. 104.Authorization of appropriations (a)AuthorizationFor the purpose of carrying out this title, there are authorized to be appropriated such sums as may be necessary for fiscal year 2016 and each of the succeeding fiscal years.
 (b)Ratable reductionIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating State a grant under this title that is equal to the full amount such State is eligible to receive for such year the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.
				IIEDUCATING EVERY CHILD
			200.Educating Every Child Initiative
 (a)PurposeThe purpose of this title is to ensure that every child in the United States— (1)receives the meaningful educational opportunity necessary for that child to achieve high academic standards, regardless of the investment made in that child’s education by the State or local community in which the child lives; and
 (2)develop the numeracy and literacy skills needed to be competitive in a modern economy and to be a contributing, engaged citizen in a vibrant democracy
 (b)AuthorizationThe Secretary is authorized to carry out a program, known as the Educating Every Child Initiative, to make annual grants directly to local educational agencies that include targeted schools if the Secretary determines that the State in which that child lives has failed to invest sufficient resources in that State’s public education system to create a meaningful educational opportunity for all children who attend targeted schools in that State. Grants the Secretary makes under this title shall be referred to as Educating Every Child Grants.
				201.Grant Terms
 (a)EligibilityTo be eligible to receive a grant under this title, a local educational agency shall submit to the Secretary—
 (1)a plan for utilization of the grant proceeds, that shall include only permitted uses described in section 103(b); and
 (2)a certification that all targeted schools receiving Educating Every Child Grants under this title shall utilize such grant funds only for such permitted uses.
 (b)Use of fundsA local educational agency receiving such grant under this title shall distribute such funds in the amounts, and directly to, the targeted schools designated by the Secretary.
 (c)Grant amountThe maximum amount of a grant under this title shall be that amount that, when aggregated with all other Federal, State, and local funds received by the targeted schools in such local education agency that will receive the funds from such grant, is sufficient to provide a meaningful educational opportunity to every child who attends such targeted schools (as determined by the Secretary using an evidence-based cost analysis model).
 (d)Minimum investment requiredThe State in which the targeted schools receiving grants under this title are located shall maintain the minimum investment (as defined in section 202) in each year such targeted schools receive such grants.
 (e)Technical assistanceThe Secretary shall provide each local educational agency that includes targeted schools receiving grants under this title annual technical assistance grants of $100,000 to support such local educational agency’s compliance with the reporting and planning obligations of this title, in each year the Secretary makes such grants to targeted schools located in such agency.
				202.Minimum investment
 (a)In generalFor purposes of this title, the minimum investment of a State shall mean the total amount of education funding received by targeted schools in that State from State and local resources in the complete school year immediately preceding the first year such targeted schools receive a grant under section 100(a), increased annually thereafter by the Employment Cost Index for the then most recently complete calendar year, for each year in which targeted schools in that State receive such grant.
 (b)Reduction of fundingIf a State fails to satisfy its minimum investment obligation under this title, then the Department of the Treasury shall reduce other Federal funding owed to that State under any Federal program other than the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), part A of title IV and section 1108(b) of the Social Security Act (other than under subsections (a)(3) and (b) of section 403 of such Act), or the special supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act of 1966, on a dollar-for-dollar basis, and shall provide an accounting thereof to the applicable State.
 203.Authorization of appropriationsFor purposes of carrying out this title, there are authorized to be appropriated such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
			IIIEQUITABLE AND SUSTAINABLE FISCAL POLICY PROGRAM
			300.Equitable and Sustainable Fiscal Policy
 (a)PurposeRecognizing that every State has a unique fiscal system, economy and demographic composition, the purpose of this title is to—
 (1)provide assistance to particular States to reform fiscal policies to create adequate State capacity to invest sufficiently in ensuring all of the children in the State receive a meaningful educational opportunity; and
 (2)to assist States in reforming their tax policies to comport with the principles of fair, responsive and stable taxation, thereby generating the capacity to fund education sufficiently so that all children, including those attending targeted schools receive a meaningful educational opportunity.
 (b)AuthorizationThe Secretary is authorized to establish the Equitable and Sustainable Fiscal Policy Program (ESFP), to support efforts by States to reform State fiscal policies to create State capacity to invest sufficiently in ensuring all their children receive a meaningful educational opportunity, by comporting with the principles of fairness, responsiveness, and stability required for equitable and sustainable taxation in a modern economy.
 301.Technical assistance grantsSubject to the availability of appropriations, the Secretary shall provide technical assistance grants of $1,000,000 to each State that submits a complete and accurate application for a grant under this title. The Governor of a State that desires to receive such a grant shall submit a written application to the Secretary, that—
 (1)outlines the fiscal policy reforms that State intends to consider; (2)summarizes that State’s current education funding system;
 (3)identifies how it intends to enhance State funding of targeted schools to provide a meaningful educational opportunity to children attending such schools; and
 (4)delineates how the proceeds of the grant received under this section will be used both to study that State’s fiscal policy and generate popular support for implementing the necessary tax policy reforms.
 302.Authorization of appropriationsFor purposes of carrying out this title, there are authorized to be appropriated such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
			IVREPORTING AND ACCOUNTABILITY
 400.Annual reports requiredEach State receiving a grant under title I or local educational agency receiving a grant under title II, shall file annual reports with the Secretary within 60 days of the close of the school year in which the grant is received, regarding the utilization of the proceeds of those grants which, at a minimum shall specify—
 (1)in detail each targeted school receiving any such grant proceeds and the total grant proceeds distributed to each such targeted school;
 (2)in detail the specific permitted uses described in section 102(b) for which all grant proceeds were utilized by each targeted school receiving the same;
 (3)how funding such permitted uses with grant proceeds received under this Act contributes to or constitutes part of a comprehensive, strategic plan to enhance the capacity of that State’s entire educational system to enable it to provide a meaningful educational opportunity to all students—but particularly those students attending targeted schools;
 (4)the demographic breakdown of each targeted school and the academic performance of the children attending those targeted schools vis-a-vis each other, the State’s student body overall, and the students attending the 5 percent of schools with the highest per pupil funding levels in that State;
 (5)the academic performance of racial and ethnic minority students, Indians, and English language learners in that State overall and as compared to the performance of non-minority students in that State;
 (6)specific programming, if any, designed to address any achievement gap that appears in the comparisons required under paragraph (5);
 (7)per-pupil funding levels in that State broken down by decile covering— (A)income levels per district,
 (B)property values per district, and (C)targeted schools versus all other schools;
 (8)professional staffing levels, teacher qualifications and class sizes by grade level in targeted schools vis-a-vis all other schools in that State;
 (9)attendance rates, graduation rates and drop-out rates (using definitions thereof agreed upon in writing by the Secretary), percentage of students enrolled in and passing advanced placement courses and tests, and ACT scores in targeted schools versus all other State schools;
 (10)availability of wrap-around services in the targeted schools to meet the need therefor; and (11)such other data as the Secretary may from time to time require via regulation or request in writing.
				401.Development of accountability metrics
 (a)EstablishmentThe Secretary shall work with the State educational agencies and local educational agencies receiving grants under this Act to develop the following:
 (1)A series of accountability metrics that will allow the Federal Government to monitor the performance of the equity and excellence investments it makes under this Act to ensure those investments are creating a meaningful educational opportunity and ultimately leading to enhanced student achievement. These metrics will be informative in nature, provide adequate data (as determined by the Secretary), and provide information that will allow the Department of Education, working in collaboration with State educational agencies, local educational agencies receiving grants under this Act and other stakeholders (such as but not limited to educators and as appropriate community members and parents) to develop changes in practice designed to enhance performance and effectively create the desired meaningful educational opportunity.
 (2)A series of mechanisms designed to remediate practices that are not attaining those goals. All enforcement mechanisms implemented by the Secretary pursuant to regulations it issues to accomplish the goals identified in this section will be designed in a manner that changes practice at the State, local educational agency, or targeted school level in a manner that creates a meaningful educational opportunity for all children and shall not take resources away from low income, minority, English language learners, or other children who attend targeted schools and need resources the most.(b)Enhanced metricsEvaluations of academic performance shall include multiple measures that—
 (1)may include standardized test scores but shall not be based solely on test scores; (2)to the extent test scores are considered, utilize a growth model of evaluation that tracks the academic performance of each child over time rather than simply comparing test scores by grade level of different annual cohorts of students;
 (3)shall include an evaluation of drop-out rates utilizing a methodology of which has been approved in writing and in advance by the Secretary;
 (4)may include course passage rates and may include— (A)where available, district developed assessments that incorporate sound methodology and best practice as determined by the Secretary;
 (B)where available, AP course taking; (C)when appropriate, portfolio based work; and
 (D)when appropriate, school environment metrics such as, but not limited to, reduced incidents of significant student discipline, development of collaborative educational practices, and implementation of effective, well-designed teacher and administrator professional development and induction and mentoring;
 (5)shall include an evaluation of growth in critical thinking. To the extent standardized tests are utilized to evaluate student achievement, the Secretary will work with State educational agencies receiving grants under this Act to ensure such testing provides an accurate measure of student learning and is free of racial, ethnic, gender, income class or other biases; and
 (6)shall include an analysis of resources (fiscal, facility, and personnel) to determine whether the applicable State and/or local educational agency has the capacity to provide a meaningful educational opportunity to each child it serves.
 402.Report to CongressNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary shall transmit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that provides National and State-level data on the information collected under this Act and on the progress toward enhancing student achievement in targeted schools and creating an equitable and excellent public education system in the United States.
			
